      Case 5:17-cv-00849-EGS Document 83 Filed 10/12/18 Page 1 of 24




                IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF PENNSYLVANIA

AHMET KAYMAK and BETUL MERVE
KAYMAK (h/w), individually and as guardians
ad litem for their minor children, CEMIL EMER
KAYMAK, MEHMET YUSUF KAYMAK,
AZRA KAYMAK and OMER ASAF KAYMAK
1048 AZLEN LANE
CHALFONT, PA 18914

            Plaintiffs,
                                                Civil Action No.: 5:17-cv-00849
            v.

MONOGRAM CUSTOM HOMES AND POOLS
6366 ROBIN LANE
COOPERSBURG, PA 18036
and
SHARP ENERGY INC.
c/o CORPORATION SERVICE COMPANY
2711 CENTERVILLE ROAD
SUITE 400
WILMINGTON, DE 19808
and
BRUCE G. DREISBACH individually and d/b/a
DREISBACH PLUMBING, HEATING,
AIR CONDITIONING & EXCAVATING
1377 PUGGY LANE
BETHLEHEM, PA 18015
and
NORTON MCMURRAY MANUFACTURING
COMPANY a/k/a NORMAC
c/o GERALD K. HODGE
2114 DEERPATH ROAD
AURORA, IL 60506
And
JOHN J. RIEGGER, JR.
1216 LEHIGH AVENUE
ALLENTOWN, PA 18103

            Defendants.
         Case 5:17-cv-00849-EGS Document 83 Filed 10/12/18 Page 2 of 24




                                   AMENDED COMPLAINT

        Plaintiffs, Ahmet Kaymak and Betul Merve Kaymak (h/w), individually and as guardians

ad litem for their minor children, Cemil Emre Kaymak, Mehmet Yusuf Kaymak, Azra Kaymak

and Omer Asaf Kaymak (hereinafter, collectively, “Plaintiffs”), by and through their undersigned

counsel, bring this Amended Complaint against Defendants, Monogram Custom Homes and

Pools, Sharp Energy, Inc., Dreisbach Plumbing, Heating, Air Conditioning & Excavating,

Normac, LLC, and John J. Riegger, Jr. In support thereof, Plaintiffs aver as follows:

                                             PARTIES

        1.      At all times relevant hereto, Plaintiffs were adult or minor residents, as well as –

in the case Ahmet Kaymak and Betul Merve Kaymak – owners of the house at the above-

captioned Bucks County address (hereinafter “the subject property”); however, all are citizens of

the Republic of Turkey.

        2.      Plaintiffs Ahmet Kaymak and Betul Merve Kaymak are also guardians ad litem

for their children listed in the caption above; in their names this matter is being prosecuted, i.e.

by and through Ahmet Kaymak and Betul Merve Kaymak, for damages to the children’s

personal property, as well as for their emotional and psychological injuries resulting from their

experience of the below-described explosion and fire.

        3.      Upon information and belief, Defendant Monogram Custom Homes and Pools

(hereinafter “Monogram”) is a Pennsylvania corporation with a principal place of business located

at the above-captioned address; at all times relevant hereto, Monogram was engaged in the

business of, inter alia, general contracting, including for the design and installation of swimming

pools and related facilities.

        4.      Upon information and belief, Defendant Sharp Energy Inc. (hereinafter “Sharp”) is
         Case 5:17-cv-00849-EGS Document 83 Filed 10/12/18 Page 3 of 24




a wholly owned subsidiary of Chesapeake Utilities Corporation, and is a Delaware corporation

with a principal place of business located at 22945 East Piney Grove Road in Georgetown,

Delaware, and an agent located at the above-captioned address; at all times relevant hereto, Sharp

was a subcontractor of Monogram tasked with performing certain work at the subject property

having to do with propane gas and associated equipment and appliances (e.g. the pool heater

installed as part of Monogram’s overall pool installation).

       5.      Upon information and belief, Defendant Bruce G. Dreisbach individually and d/b/a

Dreisbach Plumbing, Heating, Air Conditioning & Excavating (hereinafter “Dreisbach”) was an

adult Pennsylvania resident with a principal residence (that doubled as his principal business

location) located at the above-captioned address; at all times relevant hereto, Dreisbach was

engaged in the business of selling, installing, and/or providing plumbing-, heating-, air-

conditioning-, and excavating-related services, such as the work necessary to provide fuel to the

propane-fed pool heater at the subject property on behalf of Monogram and/or Sharp.

       6.      Upon information and belief, Defendant Norton McMurray Manufacturing

Company a/k/a Normac (hereinafter “Normac”) is an Illinois corporation with its principal place

of business located at 2570 Kaneville Court (P.O. Box 588) in Geneva, Illinois, and an agent at

the above-captioned address; at all times relevant hereto Normac was engaged in the business of

designing, manufacturing, distributing, and/or selling flexible risers for gas-supply installations,

including the flexible riser that was installed at the subject property (hereinafter the “product”).

       7.      Upon information and belief, John J. Riegger, Jr., (hereinafter “Riegger”) was an

adult Pennsylvania resident with a principal residence located 1216 Lehigh Avenue, Allentown,

Pennsylvania; at all times relevant hereto, Riegger was engage in the business of business of

selling, installing, and/or providing plumbing-, heating-, air-conditioning-, and excavating-
         Case 5:17-cv-00849-EGS Document 83 Filed 10/12/18 Page 4 of 24




related services, such as the work necessary to provide fuel to the propane-fed pool heater at the

subject property on behalf of Monogram and/or Sharp and/or Dreisbach.

                                  JURISDICTION AND VENUE

        8.      Jurisdiction is based on 28 U.S.C. §1332(a)(1) as this action involves a

controversy between entities and/or citizens of different states/countries; moreover, the amount

in controversy exceeds the jurisdictional threshold of this Court (exclusive of interest and costs).

        9.      Venue is proper in this district based on 28 U.S.C. §1391(a) in that the events

giving rise to this claim occurred within this district.

                                       STATEMENT OF FACTS

        10.     On or about September 16, 2016, an explosion and fire occurred at the subject

property; this caused damage to Plaintiffs’ real and personal property (including an automobile),

as well as the imposition of additional expenses and other harms besides – including but not

limited to emotional and psychological injuries.

        11.     Subsequent investigation revealed that Monogram was retained and contracted

with as the general contractor to design and install a heated swimming pool (and related

facilities) at the subject property.

        12.     In the course of performing work relating to the pool job, with Plaintiffs as

intended beneficiaries, Monogram subcontracted with Sharp and/or Dreisbach and/or Riegger to

perform work that would allow fuel to feed the new pool heater; part of such work involved the

installation of a riser manufactured (etc., as stated above) by Normac.

        13.     The failure of Defendants Monogram, Sharp and/or Dreisbach and/or Riegger to

perform services relating to the installation of the fuel-feeding facilities consistent with the

applicable standard of care caused and/or contributed to the explosion and fire that resulted in the
         Case 5:17-cv-00849-EGS Document 83 Filed 10/12/18 Page 5 of 24




damages and other harms described herein that Plaintiffs suffered.

       14.     In addition, and/or alternatively, defects in a Normac riser that Defendants

Monogram, Sharp and/or Dreisbach and/or Riegger used in installing the fuel-feeding facilities at

the subject property caused and/or contributed to the explosion and fire that resulted in the

damages and other harms described herein that Plaintiffs suffered.

       15.     Thus, as a direct and proximate result of the acts and omissions of Defendants as

described more fully below, Plaintiffs sustained damages and other harms in an amount in excess

of $1,000,000.00.

                                 COUNT I – NEGLIGENCE
                                PLAINTIFFS v. MONOGRAM

       16.     Plaintiffs incorporate herein by reference the allegations set forth in the preceding

paragraphs as though more fully set forth at length herein.

       17.     Monogram owed plaintiffs a duty of care to, inter alia, properly perform the pool-

project at the subject property, including but not limited to properly installing and connecting the

propane supply to the pool’s heater.

       18.     The aforementioned damages were the direct and proximate result of the

negligence, carelessness and/or other unlawful conduct of Monogram – including negligent acts

and/or omissions of Monogram as performed by and through its agents, servants, workmen,

employees, servants and/or chosen subcontractors, acting within the course and scope of their

employment and/or agency – more specifically described as follows:

               (a)     failing to exercise reasonable care in the performance of duties in the
                       installation and connection of the propane supply to the pool’s heater,
                       including but not limited to carelessly and negligently performing the
                       following:

                       (1)    failing to competently install and connect the propane supply to the
                              pool’s heater in a safe and appropriate manner;
        Case 5:17-cv-00849-EGS Document 83 Filed 10/12/18 Page 6 of 24




                      (2)     failing to ensure that proper techniques were employed, and
                              applicable safety procedures followed, as to the installation and
                              connection of the propane supply to the pool’s heater;

                      (3)     failing to properly monitor the work of all agents, subcontractors
                              and/or employees during the installation and connection of the
                              propane supply to the pool’s heater to ensure compliance with
                              applicable safety procedures.

               (b)    failing to adequately instruct, supervise and/or train servants, employees,
                      subcontractors and agents as to the proper ways to perform the tasks set
                      forth in subparagraph (a);

               (c)    failing to adequately warn Plaintiffs and others of the dangers resulting from
                      the failure to exercise reasonable care as set forth in subparagraph (a),
                      above;

               (d)    failing to provide, establish and/or follow proper and adequate controls so
                      as to ensure the proper performance of the tasks set forth in subparagraph
                      (a) above;

               (e)    failing to perform the tasks set forth in subparagraph (a) in conformity with
                      prevailing industry and governmental specifications and standards;

               (f)    failing to retain competent, qualified and/or able agents, employees or
                      servants to perform the tasks set forth in subparagraph (a) above; and/or

               (g)    violating the standards of care prescribed by statutes, rules, regulations,
                      ordinances, codes, and/or industry customs applicable to this action.

       19.     As a direct and proximate result of such conduct, Plaintiffs sustained damages to

their real and personal property, as well as the imposition of additional expenses, plus emotional

and psychological injuries and other hardships besides.

       WHEREFORE, Plaintiffs respectfully request that this Honorable Court enter judgment

in their favor and against Monogram – jointly and/or severally with the other Defendants in this

action – for damages in excess of $1,000,000.00, plus delay damages, and for such other relief as

this Honorable Court shall deem appropriate under the circumstances.
         Case 5:17-cv-00849-EGS Document 83 Filed 10/12/18 Page 7 of 24




                           COUNT II – BREACH OF CONTRACT
                              PLAINTIFFS v. MONOGRAM

       20.     Plaintiffs incorporate herein by reference the allegations set forth in the preceding

paragraphs as though more fully set forth at length herein.

       21.     There existed a contract between Monogram and Plaintiffs pursuant to which

Monogram was to design and install a swimming pool, and related facilities at the subject property;

in furtherance thereof, Monogram was to install and connect a propane supply to the pool’s heater

in a safe and workmanlike manner. Upon information and belief, the applicable (i.e. as described)

contract is attached hereto as Exhibit “A”; said contract is hereby incorporated into this Complaint.

       22.     At all times material hereto, Monogram failed to discharge its contractual duties

pursuant to the express and implied terms of contract, including but not limited to providing a

propane supply to the pool’s heater in a safe and workmanlike manner.

       23.     As a direct and proximate result of this contractual breach of Monogram,

Plaintiffs sustained damages to their real and personal property, as well as the imposition of

additional expenses, plus emotional and psychological injuries and other hardships besides.

       24.     Plaintiffs have performed all conditions precedent to recover based upon such

breaches.

       WHEREFORE, Plaintiffs respectfully request that this Honorable Court enter judgment

in their favor and against Monogram – jointly and/or severally with the other Defendants in this

action – for damages in excess of $1,000,000.00, plus delay damages, and for such other relief as

this Honorable Court shall deem appropriate under the circumstances.

                   COUNT III – BREACH OF IMPLIED WARRANTIES
                            PLAINTIFFS v. MONOGRAM

       25.      Plaintiffs incorporate herein by reference the allegations set forth in the preceding
         Case 5:17-cv-00849-EGS Document 83 Filed 10/12/18 Page 8 of 24




paragraphs as though more fully set forth at length herein.

       26.     In furtherance of the pool-project services undertaken by Monogram, it had

impliedly warranted that all work would be performed in a reasonably workmanlike manner,

and/or with quality workmanship, and that the subject property would be in a habitable condition.

       27.     Based upon Monogram’s improper acts and omissions described herein – by itself

and/or through servants, employees, subcontractors – Monogram breached these warranties.

       28.     As a direct and proximate result of these breaches, Plaintiffs sustained damages to

their real and personal property, as well as the imposition of additional expenses, plus emotional

and psychological injuries and other hardships besides.

       29.     Plaintiffs have performed all conditions precedent to recover based upon such

breaches.

       WHEREFORE, Plaintiffs respectfully request that this Honorable Court enter judgment

in their favor and against Monogram – jointly and/or severally with the other Defendants in this

action – for damages in excess of $1,000,000.00, plus delay damages, and for such other relief as

this Honorable Court shall deem appropriate under the circumstances.

                                 COUNT IV – NEGLIGENCE
                                  PLAINTIFFS v. SHARP

       30.     Plaintiff incorporates herein by reference the allegations set forth in the preceding

paragraphs as though more fully set forth at length herein.

       31.     Sharp owed Plaintiffs a duty of care to, inter alia, properly install and connect a

propane supply to the pool’s heater at the subject property.

       32.     The damages described herein were the direct and proximate result of the

negligence, carelessness and/or other unlawful conduct of Sharp – including negligent acts and/or

omissions of Sharp as performed by and through its agents, servants, workmen, employees,
        Case 5:17-cv-00849-EGS Document 83 Filed 10/12/18 Page 9 of 24




servants and/or chosen subcontractors, acting within the course and scope of their employment

and/or agency – more specifically described as follows:

               (a)    failing to exercise reasonable care in the performance of duties as the
                      propane-supply installer and connector, including but not limited to
                      carelessly and negligently performing the following:

                             (1) failing to competently install and connect the propane supply to
                                 the pool’s heater in a safe and appropriate manner; and/or;

                             (2) failing to ensure proper techniques and materials were
                                 employed, and applicable safety procedures followed, as to the
                                 installation and connection of the propane supply to the pool’s
                                 heater;

                             (3) failing to properly monitor the work of all agents, subcontractors
                                 and/or employees during the installation and connection of the
                                 propane supply to the pool’s heater to ensure compliance with
                                 applicable safety procedures.

                             (4) failing to properly inspect the work regarding the propane
                                 supply to the pool’s heater to ensure that it did not pose a risk of
                                 harm complained to the Plaintiffs.

              (b)     failing to adequately instruct, supervise and/or train its employees,
                      representatives, agents, servants, workmen, subcontractors as to the proper
                      ways to perform the tasks set forth in subparagraph (a) above;

              (c)     failing to adequately warn Plaintiffs and others of the defects resulting from
                      the careless and negligent failure to exercise reasonable care as set forth in
                      subparagraph (a) above;

              (d)     failing to provide, establish and/or follow proper and adequate controls so
                      as to ensure the proper performance of the tasks set forth in subparagraph
                      (a) above;

              (e)     failing to perform the tasks set forth in subparagraph (a) above in
                      conformity with prevailing industry and governmental specifications and
                      standards;

              (f)     violating the standards of care prescribed by statutes, rules, regulations,
                      ordinances, codes, specifications, instructions, and/or industry customs
                      applicable to this action; and/or

              (g)     selecting and contracting with individuals and entities that were ill-trained
        Case 5:17-cv-00849-EGS Document 83 Filed 10/12/18 Page 10 of 24




                       and/or unprepared to properly perform the tasks set forth in subparagraph
                       (a) above.

       34.     As a direct and proximate result of such acts and/or omissions, Plaintiffs sustained

damages to their real and personal property, as well as the imposition of additional expenses, plus

emotional and psychological injuries and other hardships besides.

       WHEREFORE, Plaintiffs respectfully request that this Honorable Court enter judgment

in their favor and against Defendant Sharp – jointly and/or severally with the other Defendants in

this action – for damages in excess of $1,000,000.00, plus delay damages, and for such other relief

as this Honorable Court shall deem appropriate under the circumstances.

                           COUNT V – BREACH OF CONTRACT
                                PLAINTIFFS v. SHARP

       35.     Plaintiffs incorporate herein by reference the allegations set forth in the preceding

paragraphs as though more fully set forth at length herein.

       36.     In causing the damages as described herein, Sharp breached the terms of its contract

with Monogram (of which Plaintiffs were intended third-party beneficiaries) as expressed or

implied therein, and/or existing according to law.

       37.     For their part, Plaintiffs performed all obligations relating to the aforementioned

contract, as well as all conditions precedent to recovery on this count.

       38.     The failure of Sharp to fulfill its contractual obligations was the direct and

proximate cause of the explosion/fire incident at the subject property, as well as its foreseeably

resultant damages and harms to Plaintiffs as described herein.

       WHEREFORE, Plaintiffs respectfully request that this Honorable Court enter judgment

in their favor and against Sharp – jointly and/or severally with the other Defendants in this action
        Case 5:17-cv-00849-EGS Document 83 Filed 10/12/18 Page 11 of 24




– for damages in excess of $1,000,000.00, plus delay damages, and for such other relief as this

Honorable Court shall deem appropriate under the circumstances.

                     COUNT VI – BREACH OF IMPLIED WARRANTIES
                                 PLAINTIFFS v. SHARP

       39.       Plaintiffs incorporate herein by reference the allegations set forth in the preceding

paragraphs as though more fully set forth at length herein.

       40.       In conjunction with the services undertaken by Sharp, it had expressly and/or

impliedly warranted that all work would be performed in a reasonably workmanlike manner,

and/or with quality workmanship, and that the subject property would be in a habitable condition.

       41.       Thus, pursuant to all express and/or all implied warranties applicable to this action,

Sharp’s work was to be done in a timely, safe, professional, good and workmanlike manner.

       42.       Through Sharp’s improper actions as described herein, Sharp breached the express

and/or implied warranties applicable hereto, which breach(es) resulted in Plaintiffs’ herein-

described damages and harms.

       43.       For their parts, Plaintiffs performed all conditions precedent to recover based upon

such breaches.

       WHEREFORE, Plaintiffs respectfully request that this Honorable Court enter judgment

in their favor and against Defendant Sharp – jointly and/or severally with the other Defendants in

this action – for damages in excess of $1,000,000.00, plus delay damages, and for such other relief

as this Honorable Court shall deem appropriate under the circumstances.

                                   COUNT VII – NEGLIGENCE
                                   PLAINTIFFS v. DREISBACH

       44.       Plaintiffs incorporate herein by reference the allegations set forth in the preceding

paragraphs as though more fully set forth at length herein.
        Case 5:17-cv-00849-EGS Document 83 Filed 10/12/18 Page 12 of 24




       45.     Dreisbach owed Plaintiffs a duty of care to, inter alia, properly install and connect

the propane supply to the pool heater at the subject property.

       46.     The herein-described damages were the direct and proximate result of the

negligence, carelessness and/or other unlawful conduct of Dreisbach – including negligent acts

and/or omissions of Dreisbach as performed by and through its agents, servants, workmen,

employees, servants and/or chosen subcontractors, acting within the course and scope of their

employment and/or agency – more specifically described as follows:

               (a)     failing to exercise reasonable care in the performance of duties in the
                       installation and connection of the propane supply to the pool’s heater and
                       associated piping, including but not limited to carelessly and negligently
                       performing the following:

                              (1) failing to competently install and connect the propane supply to
                                  the pool’s heater in a safe and appropriate manner;

                              (2) failing to ensure proper techniques and materials were
                                  employed, and applicable safety procedures followed, as to the
                                  installation and connection of the propane supply to the pool’s
                                  heater;

                              (3) failing to properly monitor the work of all agents, subcontractors
                                  and/or employees during the installation and connection of the
                                  propane supply to the pool’s heater to ensure compliance with
                                  applicable safety procedures; and/or

                              (4) failing to properly test and/or inspect its work and the work of
                                  others coming before it to ensure that none of it posed a risk of
                                  harm to the Plaintiffs.


               (b)     failing to adequately instruct, supervise and/or train its employees,
                       representatives, agents, servants, workmen, subcontractors as to the proper
                       ways to perform the tasks set forth in subparagraph (a) above;

               (c)     failing to adequately warn Plaintiffs and others of the defects resulting from
                       the careless and negligent failure to exercise reasonable care as set forth in
                       subparagraph (a) above;

               (d)     failing to provide, establish and/or follow proper and adequate controls so
        Case 5:17-cv-00849-EGS Document 83 Filed 10/12/18 Page 13 of 24




                       as to ensure the proper performance of the tasks set forth in subparagraph
                       (a) above;

               (e)     failing to perform the tasks set forth in subparagraph (a) above in
                       conformity with prevailing industry and governmental specifications and
                       standards;

               (f)     violating the standards of care prescribed by statutes, rules, regulations,
                       ordinances, codes, specifications, instructions, and/or industry customs
                       applicable to this action; and/or

               (g)     selecting and contracting with individuals and entities that were ill-trained
                       and/or unprepared to properly perform the tasks set forth in subparagraph
                       (a) above.

       47.     As a direct and proximate result of Dreisbach’s acts and/or omissions, Plaintiffs

sustained damages to their real and personal property, as well as the imposition of additional

expenses, plus emotional and psychological injuries and other hardships besides.

       WHEREFORE, Plaintiffs respectfully request that this Honorable Court enter judgment

in their favor and against Dreisbach – jointly and/or severally with the other Defendants in this

action – for damages in excess of $1,000,000.00, plus delay damages, and for such other relief as

this Honorable Court shall deem appropriate under the circumstances.

                          COUNT VIII – BREACH OF CONTRACT
                              PLAINTIFFS v. DREISBACH

       48.     Plaintiffs incorporate herein by reference the allegations set forth in the preceding

paragraphs as though more fully set forth at length herein.

       49.     In causing the damages and harms as alleged herein, Dreisbach breached the terms

of its contract with Monogram and/or Sharp (of which Plaintiffs were intended third-party

beneficiaries) as expressed or implied therein, and/or existing according to law.

       50.     For their part, Plaintiffs performed all obligations relating to the aforementioned

contract, as well as all conditions precedent to recovery on this count.
        Case 5:17-cv-00849-EGS Document 83 Filed 10/12/18 Page 14 of 24




       51.       As a direct and proximate result of Dreisbach’s failure to properly perform and/or

comply with said contract, Plaintiffs sustained damages to their real and personal property, as well

as the imposition of additional expenses, plus emotional and psychological injuries and other

hardships besides.

       WHEREFORE, Plaintiffs respectfully request that this Honorable Court enter judgment

in their favor and against Dreisbach – jointly and/or severally with the other Defendant(s) in this

action – for damages in excess of $1,000,000.00, plus delay damages, and for such other relief as

this Honorable Court shall deem appropriate under the circumstances.

                     COUNT IX – BREACH OF IMPLIED WARRANTIES
                              PLAINTIFFS v. DREISBACH

       52.       Plaintiffs incorporate herein by reference the allegations set forth in the preceding

paragraphs as though more fully set forth at length herein.

       53.       In conjunction with the duties undertaken by Dreisbach, it had expressly and/or

impliedly warranted that all work would be performed in a reasonably workmanlike manner,

and/or with quality workmanship, and that the subject property would be in a habitable condition.

       54.       Thus, pursuant to all express and/or all implied warranties applicable to this action,

Dreisbach’s work was to be done in a timely, safe, professional, good and workmanlike manner.

       55.       Through Dreisbach’s improper actions as described herein, Dreisbach breached the

express and/or implied warranties applicable to this action, which breach(es) resulted in Plaintiffs’

damages and harm as described herein.

       56.       For their parts, Plaintiffs satisfied all conditions precedent to recover based upon

such breaches.

       WHEREFORE, Plaintiffs respectfully request that this Honorable Court enter judgment

in their favor and against Dreisbach – jointly and/or severally with the other Defendants in this
        Case 5:17-cv-00849-EGS Document 83 Filed 10/12/18 Page 15 of 24




action – for damages in excess of $1,000,000.00, plus delay damages, and for such other relief as

this Honorable Court shall deem appropriate under the circumstances.

                                 COUNT X – NEGLIGENCE
                                 PLAINTIFFS v. NORMAC

       57.     Plaintiffs incorporate herein by reference the allegations set forth in the preceding

paragraphs as though more fully set forth at length herein.

       58.     The herein-described damages were the direct and proximate result of the

negligence and carelessness of Normac – by and through itself, and/or its employees, agents,

technicians, vendors, subcontractors, and/or servants – more specifically described as follows:

               a.     failing to exercise reasonable care in the following manner:

                      i.      failing to design, assemble, manufacture, sell, test, distribute and/or
                              market a properly functioning riser;

                      ii.     failing to properly inspect and/or test the riser and/or its component
                              parts;
                      iii.    failing to properly determine that the riser and/or its component
                              parts were not in compliance with applicable standards;

                      iv.     failing to provide safe and adequate warnings or instructions with
                              the riser; and/or
                      v.      designing, assembling, manufacturing, selling, testing, distributing
                              and/or marketing the riser when Normac knew or should have
                              known that the riser and/or its component parts would be inadequate
                              for the reasons for which it was purchased.
               b.     failing to adequately instruct, supervise and/or train servants, employees
                      and agents as to the proper ways to perform the tasks set forth in
                      subparagraph (a);

               c.     failing to adequately warn Plaintiffs and others of the dangers and
                      hazardous conditions resulting from the conduct set forth in subparagraph
                      (a) above;
               d.     failing to provide, establish, and/or follow proper and adequate controls so
                      as to ensure the proper performance of the tasks set forth in subparagraph
                      (a) above;
               e.     failing to retain competent, qualified and/or able agents, employees or
        Case 5:17-cv-00849-EGS Document 83 Filed 10/12/18 Page 16 of 24




                       servants to perform the tasks set forth in subparagraph (a) above;

               g.      failing to perform the tasks set forth in subparagraph (a) above in
                       conformity with the prevailing industry and governmental specifications
                       and standards; and/or

               h.      violating the standards of care prescribed by statutes, rules, regulations,
                       ordinances, codes, and/or industry customs applicable to this action.

       59.     Such negligence as described herein representing a breach of the applicable

standard of care, Normac is liable to the Plaintiffs.

       60.     That is, as a direct and proximate result of Normac’s negligence, Plaintiffs

sustained damages to their real and personal property, as well as the imposition of additional

expenses, plus emotional and psychological injuries and other hardships besides.

       WHEREFORE, Plaintiffs respectfully request that this Honorable Court enter judgment

in their favor and against Normac – jointly and/or severally with the other Defendants in this action

– for damages in excess of $1,000,000.00, plus delay damages, and for such other relief as this

Honorable Court shall deem appropriate under the circumstances.

                    COUNT XI – BREACH OF IMPLIED WARRANTIES
                               PLAINTIFFS v. NORMAC

       61.      Plaintiffs incorporate herein by reference the allegations set forth in the preceding

paragraphs as though more fully set forth at length herein.

       62.     At the time of selling riser, Normac knew or had reason to know of the particular

purpose for which it would be used, and knew that its skill and judgment were being relied upon

to furnish a suitable product.

       63.     Thus, given the foregoing, Normac breached implied warranties of fitness for

particular purpose as set out in the Uniform Commercial Code (hereinafter “UCC”) and in 13 Pa.

C.S.A. § 2-315 in that the riser was not fit for the particular use for which intended.
        Case 5:17-cv-00849-EGS Document 83 Filed 10/12/18 Page 17 of 24




       64.       In addition, Normac breached implied warranties of merchantability as set out in

the UCC and 13 Pa. C.S.A. § 2-314 (c) in that the riser was not fit for the uses for which intended.

       65.       Normac also breached any and all express warranties made or relating to the riser

that became part of the basis of the bargain for sale of the riser in violation of the UCC and 13 Pa.

C.S.A. § 2-313.

       66.       Furthermore, Normac breached the express and implied terms set out in the

warranties enjoyed by the Plaintiffs at the time of coming to own the product, and/or any time

subsequent thereto.

       67.       Plaintiffs’ damages, as described herein, occurred as a direct and proximate result

of Normac’s breach of its implied warranties of fitness for a particular purpose and merchantability

as set out in 13 Pa. C.S.A. § 2-315 and § 2-314 (c), and as a result of its breach of expressed

warrantees in violation of 13 Pa. C.S.A. § 2-313, as well as the express and implied warranties set

out in the warranties the Plaintiffs enjoyed upon coming to own the product, and/or any time

subsequent thereto.

       68.       For their parts, Plaintiffs satisfied all conditions precedent to recover based upon

such breaches.

       WHEREFORE, Plaintiffs respectfully request that this Honorable Court enter judgment

in their favor and against Normac – jointly and/or severally with the other Defendants in this action

– for damages in excess of $1,000,000.00, plus delay damages, and for such other relief as this

Honorable Court shall deem appropriate under the circumstances.

                               COUNT XII – STRICT LIABILITY
                                  PLAINTIFFS v. NORMAC

       69.       Plaintiffs incorporate herein by reference the allegations set forth in the preceding

paragraphs as though more fully set forth at length herein.
         Case 5:17-cv-00849-EGS Document 83 Filed 10/12/18 Page 18 of 24




        70.     Normac is engaged, and at all times relevant hereto was engaged, in the business

of designing, manufacturing, distributing, and/or selling flexible risers for gas-supply

installation, including the flexible riser that was installed at the subject property, and specifically

the riser at issue in this case.

        71.     Normac designed, manufactured, assembled, distributed and/or sold the riser in a

defective condition, unreasonably dangerous to the Plaintiffs and their property.

        72.     Normac knew or should have known that the riser would, and did, reach the

Plaintiffs without substantial change in the condition in which originally selected and sold.

        73.     The aforementioned defects consisted of:

                a.       design defects;
                b.       manufacturing defects;
                c.       component defects;
                d.       use-instructions and/or warnings defects; and/or
                e.       a failure to warn of the design, manufacturing, and/or component defects,
                         and/or properly provided warning and/or safe use instructions.

        74.     For these reasons, Normac is strictly liable to the Plaintiffs pursuant to Section

402A of the Restatement (Second) of Torts, and the applicable case law of the Commonwealth of

Pennsylvania.

        WHEREFORE, Plaintiffs respectfully request that this Honorable Court enter judgment

in their favor and against Normac – jointly and/or severally with the other Defendants in this action

– for damages in excess of $1,000,000.00, plus delay damages, and for such other relief as this

Honorable Court shall deem appropriate under the circumstances.

                                   COUNT XIII – NEGLIGENCE
                                    PLAINTIFFS v. RIEGGER

        75.     Plaintiffs incorporate herein by reference the allegations set forth in the preceding

paragraphs as though more fully set forth at length herein.
        Case 5:17-cv-00849-EGS Document 83 Filed 10/12/18 Page 19 of 24




       76.     Riegger owed Plaintiffs a duty of care to, inter alia, properly install and connect

the propane supply to the pool heater at the subject property.

       77.     The herein-described damages were the direct and proximate result of the

negligence, carelessness and/or other unlawful conduct of Riegger – including negligent acts

and/or omissions of Riegger as performed by and through its agents, servants, workmen,

employees, servants and/or chosen subcontractors, acting within the course and scope of their

employment and/or agency – more specifically described as follows:

               (a)     failing to exercise reasonable care in the performance of duties in the
                       installation and connection of the propane supply to the pool’s heater and
                       associated piping, including but not limited to carelessly and negligently
                       performing the following:

                              (1) failing to competently install and connect the propane supply to
                                  the pool’s heater in a safe and appropriate manner;

                              (2) failing to ensure proper techniques and materials were
                                  employed, and applicable safety procedures followed, as to the
                                  installation and connection of the propane supply to the pool’s
                                  heater;

                              (3) failing to properly monitor the work of all agents, subcontractors
                                  and/or employees during the installation and connection of the
                                  propane supply to the pool’s heater to ensure compliance with
                                  applicable safety procedures; and/or

                              (4) failing to properly test and/or inspect its work and the work of
                                  others coming before it to ensure that none of it posed a risk of
                                  harm to the Plaintiffs.

               (b)     failing to adequately instruct, supervise and/or train its employees,
                       representatives, agents, servants, workmen, subcontractors as to the proper
                       ways to perform the tasks set forth in subparagraph (a) above;

               (c)     failing to adequately warn Plaintiffs and others of the defects resulting from
                       the careless and negligent failure to exercise reasonable care as set forth in
                       subparagraph (a) above;

               (d)     failing to provide, establish and/or follow proper and adequate controls so
                       as to ensure the proper performance of the tasks set forth in subparagraph
        Case 5:17-cv-00849-EGS Document 83 Filed 10/12/18 Page 20 of 24




                       (a) above;

               (e)     failing to perform the tasks set forth in subparagraph (a) above in
                       conformity with prevailing industry and governmental specifications and
                       standards;

               (f)     violating the standards of care prescribed by statutes, rules, regulations,
                       ordinances, codes, specifications, instructions, and/or industry customs
                       applicable to this action; and/or

               (g)     selecting and contracting with individuals and entities that were ill-trained
                       and/or unprepared to properly perform the tasks set forth in subparagraph
                       (a) above.

       78.     As a direct and proximate result of Riegger’s acts and/or omissions, Plaintiffs

sustained damages to their real and personal property, as well as the imposition of additional

expenses, plus emotional and psychological injuries and other hardships besides.

       WHEREFORE, Plaintiffs respectfully request that this Honorable Court enter judgment

in their favor and against Riegger – jointly and/or severally with the other Defendants in this action

– for damages in excess of $1,000,000.00, plus delay damages, and for such other relief as this

Honorable Court shall deem appropriate under the circumstances.

                          COUNT XIV – BREACH OF CONTRACT
                               PLAINTIFFS v. RIEGGER

       79.     Plaintiffs incorporate herein by reference the allegations set forth in the preceding

paragraphs as though more fully set forth at length herein.

       80.     In causing the damages and harms as alleged herein, Riegger breached the terms of

its contract with Monogram and/or Sharp and/or Dreisbach (of which Plaintiffs were intended

third-party beneficiaries) as expressed or implied therein, and/or existing according to law.

       81.     For their part, Plaintiffs performed all obligations relating to the aforementioned

contract, as well as all conditions precedent to recovery on this count.

       82.     As a direct and proximate result of Riegger’s failure to properly perform and/or
        Case 5:17-cv-00849-EGS Document 83 Filed 10/12/18 Page 21 of 24




comply with said contract, Plaintiffs sustained damages to their real and personal property, as well

as the imposition of additional expenses, plus emotional and psychological injuries and other

hardships besides.

       WHEREFORE, Plaintiffs respectfully request that this Honorable Court enter judgment

in their favor and against Riegger – jointly and/or severally with the other Defendant(s) in this

action – for damages in excess of $1,000,000.00, plus delay damages, and for such other relief as

this Honorable Court shall deem appropriate under the circumstances.

                     COUNT XV – BREACH OF IMPLIED WARRANTIES
                               PLAINTIFFS v. REIGGER

       83.       Plaintiffs incorporate herein by reference the allegations set forth in the preceding

paragraphs as though more fully set forth at length herein.

       84.       In conjunction with the duties undertaken by Riegger, it had expressly and/or

impliedly warranted that all work would be performed in a reasonably workmanlike manner,

and/or with quality workmanship, and that the subject property would be in a habitable condition.

       85.       Thus, pursuant to all express and/or all implied warranties applicable to this action,

Riegger’s work was to be done in a timely, safe, professional, good and workmanlike manner.

       86.       Through Riegger’s improper actions as described herein, Riegger breached the

express and/or implied warranties applicable to this action, which breach(es) resulted in Plaintiffs’

damages and harm as described herein.

       87.       For their parts, Plaintiffs satisfied all conditions precedent to recover based upon

such breaches.

       WHEREFORE, Plaintiffs respectfully request that this Honorable Court enter judgment

in their favor and against Riegger – jointly and/or severally with the other Defendants in this action
        Case 5:17-cv-00849-EGS Document 83 Filed 10/12/18 Page 22 of 24




– for damages in excess of $1,000,000.00, plus delay damages, and for such other relief as this

Honorable Court shall deem appropriate under the circumstances.

                   COUNT XVI – INTERFERENCE WITH RIGHTS OF
                 PEACEFUL ENJOYMENT OF THEIR REAL PROPERTY
                        PLAINTIFFS v. ALL DEFENDANTS

       88.     Plaintiffs incorporate herein by reference the allegations set forth in the preceding

paragraphs as though more fully set forth at length herein.

       89.     As a direct and proximate result of the unlawful acts described in the preceding

Counts I – XV (inclusive), Defendants forced Plaintiffs to vacate their home for an extended period

of time, and Plaintiffs were thereby left without the unique comforts and benefits they otherwise

would have enjoyed had they not been forced to vacate their home.

       90.     This caused Plaintiffs substantial inconvenience and discomfort, and they thereby

suffered damages and harm cognizable at law.

       91.     As a direct and proximate result of Defendants’ above-described unlawful actions

(etc.), Plaintiffs sustained and incurred damages as described herein in an amount in excess of

$1,000,000.00.

       WHEREFORE, Plaintiffs respectfully request that this Honorable Court enter judgment

in their favor and against all Defendants – jointly, severally and/or in the alternative – for damages

in excess of $1,000,000.00, plus delay damages, and for such other relief as this Honorable Court

shall deem appropriate under the circumstances.

                                    COUNT XVII
                    NEGLIGENCT INFLICTION OF EMOTIONAL DISTRESS
                           PLAINTIFFS V. ALL DEFENDANTS

       92.     Plaintiffs incorporate herein by reference the allegations set forth in the preceding

paragraphs as though more fully set forth at length herein.
        Case 5:17-cv-00849-EGS Document 83 Filed 10/12/18 Page 23 of 24




       93.     The plaintiffs Ahmet and Betul Kaymak and their minor children were in the

house when the explosion occurred. They all felt the concussion of the explosion. Ahmet

Kaymak, Betul Kaymak, Cemil Emer Kaymak and Mehmet Yusuf Kaymak have all sought

treatment with mental health professionals and have been diagnosed with Post Traumatic Stress

Disorders.

       94.     As is pled hereinabove the explosion occurred as a result of the negligence of the

defendants.

       95.     The negligence of the defendants did place the plaintiffs in danger of physical

harm and impact.

       96.     The plaintiffs, as stated above, did suffer emotional distress as a result of the

defendant’s negligence.

       WHEREFORE, Plaintiffs respectfully request that this Honorable Court enter judgment in

their favor and against all Defendants – jointly, severally and/or in the alternative – for damages

in excess of $1,000,000.00, plus delay damages, and for such other relief as this Honorable Court

shall deem appropriate under the circumstances.




                                              de LUCA LEVINE LLC

                                                      /s/
                                           BY:
                                                 DANIEL J. de LUCA
                                                 PA ID: 74727
                                                 Three Valley Square, Suite 220
                                                 Blue Bell, PA 19422
                                                 215-383-0081
                                                 215-383-0082 (fax)
                                                 ddeluca@delucalevine.com
       Case 5:17-cv-00849-EGS Document 83 Filed 10/12/18 Page 24 of 24




                                    /s/
                                    _____________________________________
                                    JOHN NEUMANN HICKEY
                                    PA ID: 61896
                                    20 West Front Street
                                    Media, PA 19063
                                    610-891-8883
                                    610-891-8923 (fax)
                                    jnh@hickeylaw.net
                                    Attorney for plaintiffs
Dated: 10/12/2018
